Citation Nr: 1310588	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-45 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative changes, both menisci, left knee.

2. Entitlement to an increased rating for residuals, right knee injury with chondromalacia patella, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1975 to November 1978, with additional service in the United States Marine Corps Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In August 2011, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

At the August 2011 video conference hearing, the Veteran and his representative raised the issue of entitlement to service connection for a back disability, to include as secondary to service-connected degenerative changes, both menisci, left knee, and service-connected residuals, right knee injury with chondromalacia patella.  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In August 2009, the Veteran was afforded a VA examination in connection with his claim for an increased rating for residuals, right knee injury with chondromalacia patella, and in January 2010, the Veteran underwent VA examination in connection with his claim for entitlement to service connection for degenerative changes, both menisci, left knee.  At the August 2011 video conference hearing, the Veteran asserted that both of his knees had worsened in severity since the examinations.  The United States Court of Appeals for Veterans Claims has held that "[w]here the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination."  Olson v. Principi, 3 Vet. App. 480, 482 (1992). Furthermore, according to VAOPGCPREC 11-95 (1995), a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  Under these circumstances, the Board finds a new examination is necessary to evaluate the current severity of the Veteran's service-connected knee disabilities.  

In addition, the Veteran indicated at the August 2011 video conference hearing that there may be outstanding VA treatment records pertinent to the issues on appeal.  Specifically, the Veteran asserts that VA physicians at the Louis Stokes Cleveland VA Medical Center prescribed braces for his knees approximately one year prior to the hearing.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators, regardless of whether those records are physically in the claims file.  See Bell v Derwinski, 2 Vet. App. 611, 613 (1992).  As it does not appear that all VA treatment records for the Veteran have been associated with the record and made available for review, a remand is necessary to obtain any outstanding treatment records. 

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should obtain and associate with the record any additional treatment records from the Louis Stokes Cleveland VA Medical Center, to specifically include records dated in August 2010, and dated since August 2010, not already of record.  All actions to obtain the requested records should be documented fully in the claims file.  If any cannot be located or no such records exist, a memorandum of unavailability should be associated with the claims file, and the Veteran and his representative should be provided a copy of the memorandum.

2.  Then, the RO/AMC should schedule the Veteran for a VA examination to determine the severity of his service-connected left and right knee disabilities.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history of symptomatology from the Veteran, the pertinent details of which should be included in the examination report.  Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the service-connected left and right knee disabilities.  

The examiner should identify for each examined joint any objective evidence of pain and assess the extent of any pain.  The examiner is asked specifically to address the following: additional loss of function and pain on motion in the knees due to pain, fatigue, weakness, incoordination, or lack of endurance, to include on repetitive use; the presence or absence of subluxation or lateral instability; and any manifestations of cartilage impairment, such as whether there was any dislocation and episodes of "locking," pain, and effusion of the joint.  To the extent possible, the functional impairment due to incoordination, weakened movement, and excess fatigability should be assessed in terms of additional degrees of limitation of motion.  Stated differently, the examiner should indicate the point at which pain or any other factor limits motion.  Further, after reviewing the claims file, the examiner should provide an opinion as to whether the radiographic and magnetic resonance imaging (MRI) findings associated with the claims file constitute evidence of arthritis, and if so, the date of the first radiographic or MRI evidence of arthritis.  

A complete rationale for any opinion expressed should be included in the examination report.

3. Thereafter, re-adjudicate the Veteran's claim of entitlement to an initial rating in excess of 10 percent for degenerative changes, both menisci, left knee, and the claim of entitlement to an increased rating for residuals, right knee injury with chondromalacia patella.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


